         Case 1:15-cv-04212-DLC Document 48 Filed 04/30/20 Page 1 of 1
           Case 1:15-cv-04212-DLC Document 47 Filed 04/30/20 Page 1 of 1




                       LAW OFFICES OF MICHAEL P. O'CONNOR
                                10 ESQUIREROAD - SUITE 14
                                    NEW CITY, NY 10956
                             (845) 6381956 FAX (845) 6383916
                                  EMAIL: mpolaw@aol.com
MICHAEL P. O'CONNOR*                                          RICHARD G. RAMSAY, OF COUNSEL
*ADMITTED NY. NI & FL                                         DAVID CASTAGNA, OF COUNSEL
AMANDA THURSTON, PARALEGAL

 Via PACER

 April 30, 2020

 Judge Denise Cote
 United States District Court
 Southern District of New York


 Re:   Travelers Casualty and Surety Company v. Jeffrey Avo Uvezian
       Case No.: 15-cv-4212(DLC)


 Dear Hon. Cote:

         Pursuant to your Order dated April 28, 2020, the parties' letters concernmg
 jurisdiction are currently due, tomorrow, May 1, 2020.
         I have spoken to my adversary, and we are discussing a possible settlement. As such,
 we are respectfully requesting an additional week on the submission, bringing the filing
 date to May 8, 2020.
         Thank you for your consideration on this matter.


                                          Yours etc.,




                                          MICHAEL P. O'CONNOR, ESQ.
 MPOjart

                                               Granted.
 cc:    Michael B. Schulman, Esq.,
        Via Email
                                               April 30, 2020
